Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20      PageID.540    Page 1 of 23




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 17-cr-20077
                                                   Hon. Matthew F. Leitman
v.

MICHAEL JOSEPH BANDROW,

          Defendant.
________________________________________________________________/

               ORDER GRANTING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 45)

      Defendant Michael Joseph Bandrow is a federal prisoner incarcerated at FCI

Elkton. Elkton has been and continues to be ravaged by the COVID-19 pandemic.

And Bandrow has two medical conditions, asthma and epilepsy, that render him

especially susceptible to serious consequences or death if he contracts COVID-19.

Moreover, Bandrow has developed hematuria – the presence of substantial blood in

his urine – since he has been incarcerated at FCI Elkton. Elkton’s medical staff has

determined that Bandrow’s hematuria is a “serious” or “critical” illness, but

Bandrow has not yet received treatment for the condition because Elkton,

understandably, is devoting its medical efforts toward counteracting the COVID-19

outbreak at the facility. Bandrow now moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A). (See Mot. for Compassionate Release, ECF No. 45.)



                                         1
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20        PageID.541    Page 2 of 23




      For the reasons explained below, Bandrow’s motion is GRANTED. As

described below, Bandrow shall immediately be released from custody at FCI Elkton

to begin his term of supervised release, and the Court adds one year of home

confinement as a condition of his supervised release.

                                          I

                                          A

      On January 24, 2017, Bandrow was charged with distributing, receiving, and

possessing child pornography. (See Crim. Compl., ECF No. 1, PageID.9.) Bandrow

was arraigned the next day, on January 25, 2017, and at that time the Court released

Bandrow on bond. (See Order Setting Conditions of Release, ECF No. 7;

Appearance Bond, ECF No. 8.) Bandrow remained on bond for nearly two years,

and during that time he fully complied with all of his conditions of release. (See Mot.

for Compassionate Release, ECF No. 45, PageID.227.)

      On April 10, 2018, pursuant to a Rule 11 Plea Agreement, Bandrow pleaded

guilty to one count: distribution of child pornography in violation of 18 U.S.C.

§ 2252A(a)(2). (See Rule 11 Plea Agreement, ECF No. 29, PageID.69.) Bandrow’s

sentence carried a required minimum sentence of 60 months imprisonment. (See id.,

PageID.72.) The Court determined that his range under the Sentencing Guidelines

was 210 to 240 months imprisonment. (See Sentencing Hr’g Tr. at 10:1–6, ECF No.

43, PageID.196.)



                                          2
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20      PageID.542    Page 3 of 23




        Following Bandrow’s guilty plea and before his sentencing, Bandrow was

evaluated by Dr. William Nixon, a well-respected psychologist. (See Nixon Report,

ECF No. 46, PageID.248–258.)           Dr. Nixon completed several hours of

neuropsychological testing and psychological evaluation of Bandrow. (See id.,

PageID.248.) Nixon concluded that Bandrow “is a young man who suffers from a

very serious and chronic primary mental illness, Bipolar I Disorder.” (Id.,

PageID.257.) According to Nixon, Bandrow’s Bipolar Disorder “has tragically gone

ignored, misdiagnosed [as ADHD], or untreated since it first made its appearance

during his elementary school years and continued relatively unchecked through his

young adulthood up to the time of his arrest.” (Id.) Nixon also concluded that

Bandrow “does not carry a diagnosis of Pedophilic Disorder” and that “with proper

intensive individual psychotherapy, sex offender education and group therapy,

correct medication support, and closely supervised probation, it is unlikely he will

be a danger of acting-out on minors.” (Id., PageID.258.) In Nixon’s opinion,

Bandrow had a “good” chance of “living a mentally healthy and productive life as

an adult” if he received “comprehensive psychological and psychiatric treatment.”

(Id.)

        On October 11, 2018, at Bandrow’s sentencing, the Government

recommended that the Court impose a sentence of 96 months in custody – a

substantial downward variance from the bottom of the Guidelines range. (See



                                         3
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20        PageID.543    Page 4 of 23




10/11/18 Sentencing Hr’g Tr. at 18:6–15, ECF No. 43, PageID.204.) United States

District Judge Marianne Battani determined that an even greater downward variance

was appropriate. She sentenced Bandrow to serve 60 months in custody – the

statutory mandatory minimum. (See id., PageID.210–211; Judgment, ECF No. 36,

PageID.171.) Judge Battani also sentenced Bandrow to serve a term of 60 months

of supervised release after his release from imprisonment. (See Judgment, ECF No.

36, PageID.172.)

      Bandrow reported to FCI Elkton to begin serving his term on January 3, 2019.

(See Order Granting Extension of Surrender Date, ECF No. 38.) Bandrow’s current

release date – without factoring in good-time credit – is April 5, 2023. (See Mot. for

Compassionate Release, ECF No. 45, PageID.227.)             With good-time credit,

Bandrow estimates that his release date would be in March 2022. (See id.)

                                          B

      After Dr. Nixon clarified Bandrow’s proper diagnosis, Bandrow was able to

receive the proper medication and counseling he needed to address his underlying

mental condition. (See BOP Health Assessment, ECF No. 51-1, PageID.387–388,

471; outlining Bandrow’s counseling history and his prescription for Venlafaxine,

an antidepressant used to treat his Bipolar I Disorder.) While out on bond, Bandrow

says he “proactively addressed the issues underlying his conviction in this case as

well as his own childhood abuse issues (both physical and sexual).” (Mot. for



                                          4
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20           PageID.544   Page 5 of 23




Compassionate Release, ECF No. 45, PageID.239.)                He also “enthusiastically

participated in both group and individual therapy at Eastwood Clinic, as well as

monthly appointments there with a psychiatrist.” (Id.) According to Bandrow, once

his medication was changed to address his Bipolar I Disorder, his “ability to progress

in counseling was enhanced, as his thinking has become clearer and he simply felt

better as a person.” (Id., PageID.240.) Further, “[h]e understands that proper

medication and counseling will be critical to keeping him on the right path upon

release.” (Id.)

       Bandrow has maintained a positive record while incarcerated. He has not

received any tickets or violated prison rules since he entered FCI Elkton. (See id.,

PageID.238.) He “has held a steady job in food services at Elkton.” (Id.) And he

has “completed at least one class (Geometry).” (Id.)

                                           C

       At the time Bandrow reported to FCI Elkton, he suffered from epilepsy and

asthma. (See BOP Medical Records, ECF No. 54, PageID.439.) He has prescriptions

for an Albuterol inhaler and a steroid inhaler to treat his asthma. (See Mot. for

Compassionate Release, ECF No. 45, PageID.231.) And he has been hospitalized

several times in the past with epileptic seizures. (See id.)

       Bandrow’s asthma places him at a heightened risk of severe illness or death

from COVID-19. According to the CDC, “[h]aving moderate-to-severe asthma may



                                           5
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20        PageID.545        Page 6 of 23




increase your risk for severe illness from COVID-19.” Coronavirus Disease 2019

(COVID-19): People of Any Age with Underlying Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited July 20, 2020). Indeed, the CDC instructs

medical providers treating suspected COVID-19 patients to inquire as to whether the

patient suffers from asthma. See Coronavirus Disease 2019 (COVID-19): Phone

Advice      Line     Tool      for     possible     COVID-19         patients,      CDC,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/phone-guide/index.html                  (last

visited July 20, 2020).

        Bandrow’s epilepsy also likely places him at a heightened risk of serious

illness or death from COVID-19. The CDC lists epilepsy as a “high risk condition”

for COVID-19 because it is a “[n]eurological condition[] that weaken[s] [a person’s]

ability to cough.” Coronavirus Disease 2019 (COVID-19): Phone Advice Line Tool

for Possible COVID-19 Patients, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/hcp/phone-guide/index.html (last visited July 20, 2020). Moreover, Bandrow

cites two recent studies suggesting that epilepsy may be a serious risk factor for

COVID-19. (See Mot. for Compassionate Release, ECF No. 45, PageID.233; citing

Naoto     Kuroda,   Epilepsy     and   COVID-19:      Associations     and       Important

Considerations,       Epilepsy         &       Behavior    (Apr.        13,         2020),

https://www.epilepsybehavior.com/article/S1525-5050(20)30301-2/pdf;



                                           6
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20          PageID.546   Page 7 of 23




Coronavirus (COVID-19) and Epilepsy, Epilepsy Action (July 13, 2020),

https://www.epilepsybehavior.com/article/S1525-5050(20)30301-2/pdf.)

      Due to Bandrow’s medical conditions, FCI Elkton designated Bandrow as a

medically vulnerable prisoner and added him to a list of Elkton prisoners who are at

risk of serious illness or death from COVID-19.1 (See id., PageID.230.)

                                         D

      Bandrow has also developed hematuria – the presence of blood in his urine –

since he entered FCI Elkton. (See BOP Medical Records, ECF No. 54, PageID.439.)

Hematuria can be a symptom of a kidney impairment. See, e.g., What Is Hematuria?,

Urology       Care       Foundation,         https://www.urologyhealth.org/urologic-

conditions/hematuria (last visited July 20, 2020); Paula F. Orlandi et al., Hematuria

as a Risk Factor for Progression of Chronic Kidney Disease and Death, BMC

Nephrology                     (June                    26,                     2018),

https://bmcnephrol.biomedcentral.com/articles/10.1186/s12882-018-0951-0.

Hematuria is a serious condition because it “may play a mechanistic role in renal

[kidney] disease progression.” Orlandi et al., Hematuria as a Risk Factor, at 2.

      Bandrow first reported the blood in his urine to Elkton staff on January 7,

2020. (See BOP Medical Records, ECF No. 54, PageID.452.) On January 21, 2020,


1
 FCI Elkton was ordered to create this list of medically vulnerable prisoners as part
of ongoing litigation regarding the COVID-19 outbreak at the facility. See Wilson v.
Williams, No. 20-cv-00794, 2020 WL 2308441, at *1 (N.D. Ohio May 8, 2020).

                                         7
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20          PageID.547    Page 8 of 23




Bandrow’s health services provider noted that Bandrow continued to test positive

for hematuria and that he “needs a CT urogram and Urology consult.” (Id.,

PageID.450.) Bandrow received a urinalysis on April 6, 2020, which indicated that

he continued to have blood in his urine. (See id., PageID.446.) On May 30, 2020,

although Bandrow had been “approved for [a] CT urogram and [a] urology consult,”

he was “placed on medical hold.” (Updated BOP Medical Records, ECF No. 55-1,

PageID.466.) Bandrow’s medical records indicate that the medical hold was due to

the COVID-19 outbreak at FCI Elkton. (See id., PageID.462.) Elkton medical staff

explained to Bandrow that the test and consultation “will be scheduled when we

resume normal operations.” (Id., PageID.466.)

       As of June 4, 2020, Bandrow’s CT urogram and urology consultation requests

were still pending. (See BOP Medical Records, ECF No.54, PageID.440.) This

delay led the BOP to issue a “serious illness/critical illness” alert for Bandrow. (See

id.)   Despite the alert, Bandrow still has not received the necessary medical

procedures to address his hematuria. On July 10, 2020, Bandrow reported to Elkton

medical services that “I just urinated bright red blood. . . . I’ve had nothing for 1 1/2

months and 2 days ago it started again.” (Updated BOP Medical Records, ECF No.

55-1, PageID.457.) Bandrow’s medical provider reported that Bandrow was still

“awaiting [a] urology work-up.” (Id., PageID.458.) On July 13, 2020, Bandrow’s

counsel informed the Court by email that Bandrow’s doctor “told him he still needs



                                           8
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20     PageID.548    Page 9 of 23




the emergency medical procedures recommended back in January of 2020 and could

not be given any medication other than ibuprofen until he received those

procedures.”

      Bandrow’s hematuria may further increase the risk he faces from COVID-19

because the hematuria may be a symptom of a serious kidney issue. Bandrow cites

to one study that suggests that impaired kidneys may create a greater risk of death

in COVID-19 patients. (See Mot. for Compassionate Release, ECF No. 45,

PageID.9; citing Yichun Chang et al., Kidney Impairment Is Associated with In-

Hospital       Death         of       COVID-19           Patients,       medRxiv,

https://www.medrxiv.org/content/10.1101/2020.02.18.20023242v1         (Feb.    20,

2020).) And Bandrow notes that, in a recent study of people hospitalized with

COVID-19, “44% of the patients had hematuria either upon admission or developed

the illness while hospitalized with COVID-19.” (Id., PageID.9–10; citing Zhen Li et

al., Caution on Kidney Dysfunctions of COVID-19 Patients, medRxiv,

https://www.medrxiv.org/content/10.1101/2020.02.08.20021212v2         (Mar.    27,

2020).) Further, Bandrow cites a study that concludes that impaired kidney function

can lead to severe complications due to COVID-19. (See id., PageID.10; citing

Saraladevi Naicker et al., The Novel Coronavirus 2019 Epidemic and Kidneys, 97

Kidney Int’l 824 (2020), https://www.kidney-international.org/article/S0085-

2538(20)30251-9/pdf.)



                                        9
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20    PageID.549   Page 10 of 23




                                        E

       Bandrow petitioned the warden of FCI Elkton for compassionate release on

 May 8, 2020. (See Pet. for Compassionate Release, ECF No. 45-4, PageID.246.) His

 request was denied on May 22, 2020. (See Denial Letter, ECF No. 45-4,

 PageID.247.)

                                        F

       On May 23, 2020, one day after he was denied compassionate release,

 Bandrow tested positive for COVID-19.2 (See Positive COVID-19 Report, ECF No.

 54, PageID.445.) He has not been retested for COVID-19 or given an antibody test

 since. (See Reply, ECF No. 53, PageID.428.)

                                        G

       Bandrow now moves for compassionate release. (See Mot. for Compassionate

 Release, ECF No. 45.) Bandrow argues that his medical conditions, in combination

 with the severe outbreak of COVID-19 at FCI Elkton, are an extraordinary and

 compelling reason that warrants his release. (See id., PageID.235–236.)     The




 2
   Bandrow was first tested for COVID-19 on May 11, 2020. (See Inconclusive
 COVID-19 Test, ECF No. 54, PageID.444.) That test was returned as
 “Inconclusive” on May 13, 2020. (See id.) Bandrow was tested a second time on
 May 18, 2020. (See Positive COVID-19 Test, ECF No. 54, PageID.445.) This test,
 in which Bandrow tested positive for COVID-19, was reported on May 23, 2020.
 (See id.)

                                       10
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20       PageID.550       Page 11 of 23




 Government opposes Bandrow’s motion. (See Resp., ECF No. 48.) The Court held

 an on-the-record video hearing on Bandrow’s motion on July 6, 2020.

                                          II

       Section 3582(c)(1)(A) describes when a court may grant a prisoner

 compassionate release:

             [T]he court . . . may reduce the term of imprisonment (and
             may impose a term of probation or supervised release with
             or without conditions that does not exceed the unserved
             portion of the original term of imprisonment), after
             considering the factors set forth in section 3553(a) to the
             extent that they are applicable, if it finds that
             . . . extraordinary and compelling reasons warrant such a
             reduction . . . and that such a reduction is consistent with
             applicable policy statements issued by the Sentencing
             Commission.

 § 3582(c)(1)(A).

       The “applicable policy statements” mentioned in the statute are found in

 U.S.S.G. § 1B1.13. The comment to that section identifies the reasons for release

 that may rise to the level of “extraordinary and compelling”:

             1.      Extraordinary and Compelling Reasons.—
                     Provided the defendant meets the requirements of
                     subdivision (2), extraordinary and compelling
                     reasons exist under any of the circumstances set
                     forth below:

                    (A)     Medical Condition of the Defendant.—

                          (i)      The defendant is suffering from a
                                   terminal illness (i.e., a serious and
                                   advanced illness with an end of life

                                         11
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20      PageID.551       Page 12 of 23




                                trajectory). A specific prognosis of
                                life expectancy (i.e., a probability of
                                death within a specific time period) is
                                not required. Examples include
                                metastatic     solid-tumor     cancer,
                                amyotrophic lateral sclerosis (ALS),
                                end-stage organ disease, and
                                advanced dementia.

                        (ii)    The defendant is—


                               (I)      suffering from a serious
                                        physical     or  medical
                                        condition,

                               (II)     suffering from a serious
                                        functional   or cognitive
                                        impairment, or

                               (III)    experiencing deteriorating
                                        physical or mental health
                                        because of the aging process,

                               that substantially diminishes the ability
                               of the defendant to provide self-care
                               within the environment of a
                               correctional facility and from which he
                               or she is not expected to recover.

                  (B)     Age of the Defendant.—The defendant (i) is
                          at least 65 years old; (ii) is experiencing a
                          serious deterioration in physical or mental
                          health because of the aging process; and
                          (iii) has served at least 10 years or 75
                          percent of his or her term of imprisonment,
                          whichever is less.




                                       12
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20       PageID.552      Page 13 of 23




                   (C)      Family Circumstances.

                          (i)     The death or incapacitation of the
                                  caregiver of the defendant’s minor
                                  child or minor children.

                          (ii)    The incapacitation of the defendant’s
                                  spouse or registered partner when the
                                  defendant would be the only available
                                  caregiver for the spouse or registered
                                  partner.

                   (D)      Other Reasons.—As determined by the
                            Director of the Bureau of Prisons, there
                            exists in the defendant’s case an
                            extraordinary and compelling reason other
                            than, or in combination with, the reasons
                            described in subdivisions (A) through (C).

       One district court has offered the following helpful explanation concerning

 how to apply the compassionate release statute in conjunction with the Sentencing

 Commission’s guidance:

            [P]ursuant to the statutory directive in 18 U.S.C.
            § 3582(c)(1)(A) and in conjunction with the Sentencing
            Commission guidance provided in U.S.S.G. § 1B1.13, the
            Court must consider three issues in evaluating [a federal
            prisoner’s] Compassionate Release application: (i) whether
            extraordinary and compelling reasons warrant a sentence
            reduction consistent with the Sentencing Commission’s
            policy statement, (ii) whether [the prisoner] is “a danger to
            the safety of any other person or to the community,” and (iii)
            whether the section 3553(a) factors “to the extent they are
            applicable,” weigh in favor of a sentence reduction. United
            States v. Bellamy, 2019 WL 3340699, at *2 (D. Minn. July
            25, 2019); [United States v.] York, 2019 3241166, at *5 [E.D.
            Tenn. July 18, 2019]; United States v. Beck, 2019 WL
            2716505, at *7 (D.N.C. June 28, 2019); United States v.

                                         13
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20        PageID.553    Page 14 of 23




            Johns, 2019 WL 2646663, at *3-4 (D. Ariz. June 27,
            2019); [United States v.] McGraw, 2019 WL 2059488, at *3
            [S.D. Ind. May 9, 2019].

 United States v. Wong Chi Fai, No. 93-cr-1340, 2019 WL 3428504, at *2 (E.D.N.Y.

 July 30, 2019).

                                          III

                                          A

       The Court finds that there are extraordinary and compelling reasons that

 support Bandrow’s compassionate release. In particular, the combination of several

 factors – the dangerous COVID-19 outbreak at FCI Elkton, Bandrow’s increased

 susceptibility to severe complications from COVID-19, and Elkton’s inability to

 treat his hematuria – warrants Bandrow’s release.

       First, as this Court has previously recognized, Elkton has been hit particularly

 hard by the COVID-19 pandemic. See United States v. Goins, No. 11-cr-20376, 2020

 WL 3064452 (E.D. Mich. June 9, 2020). And the situation at Elkton remains severe

 – as of July 20, 2020, there are 318 active cases of COVID-19 among FCI Elkton

 prisoners, 3 active cases among staff, and at least 9 prisoners have passed away due

 to COVID-19. See COVID-19 Cases, BOP, https://www.bop.gov/coronavirus; see

 also United States v. Brant, No. 18-cr-20155, 2020 WL 2850034, at *2 (E.D. Mich.

 June 2, 2020) (“The situation at FCI Elkton appears dire. . . . Currently, FCI Elkton




                                          14
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20       PageID.554   Page 15 of 23




 has the second highest mortality rate in the BOP, behind only Fort Worth

 FMC . . . .”).

        Second, the outbreak at Elkton is particularly concerning due to Bandrow’s

 heightened susceptibility to severe complications from the virus. As described in

 detail above, Bandrow has persistent medical conditions, including asthma, epilepsy,

 and hematuria, that place him at increased risk of dire consequences from COVID-

 19. The Government acknowledges that Bandrow’s conditions normally enhance

 the risk from the virus. (See Resp., ECF No. 48, PageID.313.) But the Government

 argues that “Bandrow’s concerns are largely mitigated by the fact that Bandrow

 tested positive for Covid-19 over a month ago, [and] his medical records do not

 reflect that he suffered any serious complications.” (Resp., ECF No. 48,

 PageID.313–314.) The Government suggests that given Bandrow’s history, either

 he is not at risk for becoming reinfected (because he will have built up immunity)

 or, if he does become reinfected, the complications will again be non-severe. The

 Government’s argument is a serious one. However, as Bandrow notes, there is

 conflicting evidence whether – to the extent that Bandrow actually had COVID-19

 in May 20203 – he is immune from contracting the virus again. (See Reply, ECF No.


 3
   Bandrow’s COVID-19 test was a PT-PCR test. (See Positive COVID-19 Report,
 ECF No. 54, PageID.445.) As Bandrow notes, “the CDC has admitted that both
 false positives and false negatives are not uncommon with polymerase (PT-PCR)
 tests.” (Reply, ECF No. 53, PageID.428; citing Umair Irfan, Why Even a Super-
 Accurate     COVID-19       Test    Can     Fail, Vox     (May    27,   2020),

                                         15
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20       PageID.555    Page 16 of 23




 53, PageID.430.) According to the CDC, “[t]here is no firm evidence yet that the

 antibodies that develop in response to infection are protective.” Clinical Questions

 About         COVID-19:          Questions        and        Answers,         CDC,

 https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html (last visited July 20,

 2020) (located under the “Are clinically recovered persons infectious to others if

 they test persistently or recurrently positive for SARS-CoV-2 RNA?” dropdown

 tab). And recent news reports suggest that a person who tested positive for COVID-

 19 and recovered may still be able to become reinfected with the virus. See Erika

 Edwards & Denise Chow, As Coronavirus Cases Soar, Doctors and Patients

 Wonder: Is it Possible to Get Reinfected?, NBC News (July 14, 2020),

 https://www.nbcnews.com/health/health-news/i-cannot-get-again-it-possible-get-

 reinfected-coronavirus-n1233667. Accordingly, there remains a serious question

 whether he remains at risk of becoming reinfected with COVID-19 and suffering

 significant health consequences a result.

         Third, Elkton’s inability to provide care for Bandrow’s hematuria further

 weighs in favor of compassionate release. Despite knowing about Bandrow’s

 hematuria since January 2020, and being alerted that his condition was a “serious



 https://www.vox.com/2020/5/1/21240123/coronavirus-quest-diagnostics-antibody-
 test-covid.) The fact that Bandrow was not retested for COVID-19 or given an
 antibody test makes it difficult to conclude whether Bandrow did in fact have
 COVID-19 in May 2020.

                                             16
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20           PageID.556     Page 17 of 23




 illness/critical illness” on June 4, 2020, FCI Elkton has been unable to provide

 Bandrow with the CT urogram and urology consultation he needs to address this

 issue. (See BOP Medical Records, ECF No. 54, PageID.441.) FCI Elkton’s delay is

 understandable as the facility works to counter its severe COVID-19 outbreak. But

 Elkton’s inability to provide Bandrow with the basic medical care he requires to

 address his potentially serious kidney issue – an issue that may increase the risk he

 faces from COVID-19 – is another factor that supports Bandrow’s release.

       In sum, several factors – the COVID-19 outbreak at FCI Elkton, Bandrow’s

 vulnerability to the virus, his risk of reinfection, and Elkton’s inability to care for his

 hematuria – taken together, amount to extraordinary and compelling circumstances

 that support Bandrow’s compassionate release.4

                                             B

       For the reasons explained below (in the context of the Court’s discussion of

 the Section 3553(a) factors), the Court concludes that releasing Bandrow would not

 pose a danger to the safety of the community or any of its members.


 4
   Other judges of this court have declined to find extraordinary and compelling
 circumstances in cases involving medically vulnerable prisoners who have tested
 positive for COVID-19 and recovered. See, e.g., United States v. Buford, NO. 05-
 80955, 2020 WL 4040705, at *5–6 (E.D. Mich. July 17, 2020) (citing United States
 v. Bland, No. 18-20555 (E.D. Mich. May 28, 2020)). The Court need not confront
 the issue of whether Bandrow’s risk of reinfection following his apparent recovery,
 standing alone, is an extraordinary and compelling reason because Bandrow’s case
 involves an additional and unique factor – his hematuria, which Elkton has been
 unable to treat for more than six months.

                                             17
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20       PageID.557    Page 18 of 23




                                          C

       The Court finds that releasing Bandrow would be consistent with the factors

 listed in 18 U.S.C. § 3553(a).

       The nature and circumstances of Bandrow’s offense are undoubtedly serious.

 See § 3553(a)(1). As the Government noted, Bandrow’s offense was particularly

 harmful because it “help[ed] to create a market for child pornography.” (Reply, ECF

 No. 48, PageID.330.)       Thus, this one factor may weigh against granting

 compassionate release. But the remaining Section 3553(a) factors weigh in favor of

 compassionate release.

       Bandrow’s personal history and characteristics support release.        One of

 Bandrow’s most relevant personal characteristics is his vulnerability to COVID-19

 due to his medical conditions and incarceration at FCI Elkton, and that vulnerability

 strongly supports release now. Moreover, his recent history suggests that he has

 made great progress in identifying and addressing the mental health challenges that

 appear to have contributed, at least to some degree, to his offense. According to Dr.

 Nixon, Bandrow’s offense was driven, in part, by his undiagnosed Bipolar I Disorder

 and his history of physical and sexual abuse. (See Nixon Report, ECF No. 46,

 PageID.257–258.) As Dr. Nixon concluded, Bandrow is not a pedophile and is

 unlikely to reoffend if he continues with the proper therapy and medication to

 address his mental condition. (See id.) Bandrow’s exemplary conduct while out on



                                          18
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20        PageID.558   Page 19 of 23




 bond and his clean disciplinary record while incarcerated further suggest that his

 medication and therapy have had a positive effect. And Bandrow’s efforts to

 improve himself and be a contributing member to his environment – including taking

 courses and holding a steady job while incarcerated – also demonstrate the positive

 effect of his therapy and medication.          These personal circumstances and

 characteristics weigh in favor of release. See § 3553(a)(1).

       Likewise, the goal of imposing sufficient punishment would be satisfied by

 releasing Bandrow. See § 3553(a)(2)(A). Bandrow, who never spent a day in

 custody before this offense, has served more than 18 months of his sentence. He has

 already suffered meaningful and substantial punishment for his crimes. Moreover,

 Bandrow will suffer additional restrictions on his liberty through the home

 confinement condition that the Court will impose. Bandrow’s time served plus the

 continued restrictions on his freedom of movement from the home confinement

 condition imposed by the Court, together, satisfy the goal of imposing sufficient

 punishment.

       In addition, releasing Bandrow’s is consistent with the goal of deterrence. It

 is unlikely that Bandrow will reoffend given his substantial progress in addressing

 his mental health challenges. Further, he has served a not insubstantial sentence in

 prison, and that lengthy period of custody is also long enough to achieve deterrence.




                                          19
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20         PageID.559    Page 20 of 23




       Next, releasing Bandrow to home confinement will not subject the public to a

 serious risk of harm. See § 3553(a)(2)(C). As described above, it is unlikely that

 Bandrow will reoffend. And the Court will require Bandrow, as a condition of his

 supervised release, to continue participating in his psychological counseling and

 treatment sessions.     Given Bandrow’s improvement since he was correctly

 diagnosed and began receiving proper medication and other treatment for his Bipolar

 I Disorder, the Court is persuaded that he will not pose a threat to the public upon

 release.

       Furthermore, the most effective way to deliver medical care to Bandrow is

 outside of FCI Elkton where he can receive needed monitoring and treatment of his

 asthma, epilepsy, and hematuria without facing an immediate threat of COVID-19.

 See § 3553(a)(2)(D). In particular, given FCI Elkton’s inability to timely provide

 medical care to Bandrow to address his hematuria, the Court is persuaded that the

 most effective way to deliver medical care to Bandrow for his kidney issues is

 outside of FCI Elkton. Indeed, this factor weighs very heavily in favor of release

 because – at least for the foreseeable future – the only place that Bandrow can receive

 effective treatment for his hematuria is outside of FCI Elkton. Moreover Bandrow

 should be able to continue with his psychological treatment and medication regime

 upon his release.




                                           20
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20       PageID.560    Page 21 of 23




       Finally, Bandrow’s release will not produce an unwarranted sentencing

 disparity because it accounts for his unique medical circumstances. See § 3553(a)(6).

                                          IV

       Accordingly, for the reasons explained above, IT IS HEREBY ORDERED

 that Bandrow’s Motion for Compassionate Release (ECF No. 45) is GRANTED.

       The custodial portion of Bandrow’s sentence is reduced to time served, and

 Bandrow shall immediately be released from custody at FCI Elkton.5 Upon his

 release, Bandrow shall travel directly by automobile from FCI Elkton to the

 residence of his mother and step-father. Bandrow and all others with him in the

 automobile shall wear face masks during the drive. After Bandrow arrives at his

 mother’s home, he shall remain inside the house for fourteen days. And for the same

 14-day period, he shall quarantine within the house – meaning he shall remain in a

 room that is separate and apart from all other residents of the house to the extent

 possible. And when, during the 14-day quarantine period, it is unavoidable for him

 to be in a separate room, he shall wear a face mask.



 5
   In some other cases in which the Court has granted compassionate release, the
 Court has ordered that the defendant serve fourteen days in quarantine in his or her
 correctional facility before release. The Court declines to order quarantine here
 given the circumstances at FCI Elkton and the Court’s concern that quarantine at
 that facility would subject Bandrow to an unreasonable risk of COVID-19
 reinfection. The Court concludes that ordering Bandrow to quarantine at his
 mother’s residence is sufficient to protect the health and safety of Bandrow, his
 family members, and the community.

                                          21
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20        PageID.561   Page 22 of 23




       Also, upon Bandrow’s release from custody, Bandrow shall begin serving the

 60 months of supervised release that Judge Battani imposed in Bandrow’s Judgment.

 (See Judgment, ECF No. 36, PageID.172.) The Court adds as a condition of that

 supervised release that for one year Bandrow shall be subject to home confinement

 at his mother’s residence and shall not leave that residence other than for

 employment, job training, religious services, medical and/or mental health

 appointments, treatment programs, appointments with counsel, and/or other

 activities approved in advance by his supervising probation officer. (He may not

 leave the residence at all during the 14-day quarantine period.)

       The Court will not order Bandrow to wear a GPS tether at this time due to the

 COVID-19 pandemic (and the Court’s reluctance to subject the Court’s probation

 officers to any risks associated with applying Bandrow’s tether), but the Court will

 hold a telephonic status conference with counsel in sixty days to discuss whether to

 require Bandrow to wear a tether at that time. In all other respects, Bandrow’s

 original sentence remains unchanged.

        IT IS SO ORDERED.
                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

 Dated: July 20, 2020




                                          22
Case 2:17-cr-20077-MFL-APP ECF No. 56 filed 07/20/20    PageID.562    Page 23 of 23




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on July 20, 2020, by electronic means and/or
 ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9761




                                        23
